Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00260-CV

                                               Kafai LEE,
                                                Appellant

                                              v.
                                Kenneth LAU, Connie Andrews, and
                       Kenneth LAU, Connie Andrews, and Golden Wok, LTD.,
                                            Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-12940
                           Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 9, 2015

DISMISSED

           The parties have filed an agreed motion to dismiss this appeal. See TEX. R. APP. P. 42.1(a).

We grant the motion and dismiss the appeal. Costs of appeal are taxed against the parties incurring

same. See id. 42.1(d).

                                                     PER CURIAM